NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2811-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTOPHER POOLE, a/k/a
CHRISTOPH POOLE, and
JARRED HAWTHORNE,

     Defendant-Appellant.
__________________________

                   Argued March 16, 2022 – Decided June 22, 2022

                   Before Judges Sabatino, Mayer and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-07-2212.

                   Tamar Y. Lerer, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Tamar Y. Lerer, of counsel
                   and on the briefs).

                   Frank J. Ducoat, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor, attorney; Caroline C. Galda,
               Special Deputy Attorney General/Acting Assistant
               Prosecutor, of counsel and on the brief).

PER CURIAM

     Defendant Christopher Poole appeals his convictions and sentence for

first-degree murder, N.J.S.A. 2C:11-3(a)(1)(2), second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b), and second-degree possession of

a weapon for an unlawful purpose, N.J.S.A 2C:39-4(a), arguing:1

          I.     THE    LEAD    DETECTIVE'S  REPEATED
                 IDENTIFICATIONS OF DEFENDANT AS THE
                 SHOOTER ON THE VIDEO AND HIS OPINION
                 THAT    DEFENDANT    "MATCHED"   THE
                 DESCRIPTION OF THE SHOOTER GIVEN BY
                 EYEWITNESSES     WAS   INAPPROPRIATE,
                 PREJUDICIAL, AND REQUIRES REVERSAL OF
                 DEFENDANT'S CONVICTIONS.

         II.     ADMISSION OF OTHER-BAD-ACT EVIDENCE
                 THAT       DEFENDANT        POSSESSED
                 CONTROLLED DANGEROUS SUBSTANCES
                 AND PACKAGING MATERIALS USED TO
                 DISTRIBUTE CONTROLLED DANGEROUS
                 SUBSTANCES      WAS      IRRELEVANT,
                 INADMISSIBLE, AND REQUIRES REVERSAL
                 OF DEFENDANT'S CONVICTIONS.

        III.     THE LEAD DETECTIVE'S SPECULATION
                 THAT PEOPLE DID NOT "COOPERATE" WITH
                 THE POLICE BECAUSE THEY WERE AFRAID
                 OF    DEFENDANT     WAS    BASELESS,


1
 We have reorganized defendant's point headings to reflect the order in which
we discuss each issue in our opinion.
                                                                       A-2811-19
                                      2
               PREJUDICIAL, AND REQUIRES REVERSAL OF
               DEFENDANT'S CONVICTIONS.
         IV.   HEARSAY     TESTIMONY    THAT    THE
               EYEWITNESSES WERE "CONFIDENT" IN
               THEIR IDENTIFICATIONS, DESPITE THEIR
               CONFIDENCE LEVEL NOT BEING RECORDED
               IN THEIR OWN WORDS DURING THE
               IDENTIFICATION    PROCEDURE,    WAS
               INAPPROPRIATE,    PREJUDICIAL,  AND
               REQUIRES REVERSAL OF DEFENDANT'S
               CONVICTIONS.
         V.    EVEN IF ANY ONE OF THE COMPLAINED-OF
               ERRORS WOULD BE INSUFFICIENT TO
               WARRANT REVERSAL, THE CUMULATIVE
               EFFECT OF THOSE ERRORS WAS TO DENY
               DEFENDANT DUE PROCESS AND A FAIR
               TRIAL.

         VI.   DEFENDANT'S LIFE SENTENCE, IMPOSED
               FOR AN OFFENSE COMMITTED WHEN HE
               WAS [TWENTY-FOUR], IS EXCESSIVE.

      We have reviewed and considered each of these arguments in light of the

entire record and applicable law. Although the errors identified by defendant,

which were not objected to at trial, may not independently rise to the level of

plain error, an issue which we do not address, we are satisfied that their

cumulative effect clearly deprived him of a fair trial mandating that we reverse

his conviction and remand for a new trial. In light of that determination, we do

not reach defendant's argument challenging his sentence.



                                                                          A-2811-19
                                       3
                                       I.

      The following facts were adduced at defendant's trial. On the morning of

April 26, 2018, Rasheed Olabode left his home in Newark with his two

roommates, Taiwo Fadare and Oyindamola Giwa. They planned to pick up a

cellphone from a repairman and get something to eat afterwards.         Olabode

initially drove to the repairman's house, but upon discovering that he was not

home, proceeded to his shop.

      Afterwards, the group headed toward a restaurant where they planned to

eat. On the way, Olabode had a strong urge to urinate and decided to stop and

relieve himself beside the car. He attempted to pull over on 18th Street in

Newark but was unable to because the road was blocked off. He then proceeded

to South 20th Street, where he pulled over and exited the vehicle.

      Shortly after, Olabode began speaking with a man, later identified as

Solomon Fitzgerald, and the pair crossed the street. At that point, a second man,

subsequently identified as defendant, briefly entered 765 South 20th Street and

then joined Olabode and Fitzgerald on the sidewalk. Fadare and Giwa both

observed Olabode as he appeared to "plead" or "beg" for something with his

hands in a prayer position. Fadare and Giwa testified that defendant then took




                                                                           A-2811-19
                                       4
out a pistol and shot Olabode in his chest. Defendant then ran toward the rear

of 765 South 20th Street.

      Fadare moved to the driver's seat of the car and, after Olabode was able

to return to the vehicle, Fadare, Giwa, and Olabode drove to get medical

assistance. On the way, Fadare saw a police vehicle, prompting him to stop the

car. He spoke to Officer Carlos Colon who called for an ambulance. The

ambulance arrived shortly thereafter and transported Olabode to a hospital,

where he was pronounced dead.

      The same day, Detective Kevin Green visited the area where Olabode had

been shot. There, he observed a ".9 millimeter . . . shell casing . . . directly in

front of 763 South 20th Street," which was "directly next door" to 765 South

20th Street.

      Detective Green obtained a statement from Dorothy Hall, defendant's

grandmother, who lived on the second floor of 765 South 20th Street. She

explained that defendant lived with her and that his father lived on the first floor.

She stated defendant was at the house at the time of the shooting, but was

"downstairs," and that she spoke to him "ten [or] fifteen minutes" after the

shooting. Hall also described defendant's appearance that day. She stated that




                                                                               A-2811-19
                                         5
he was wearing a "yellow hat" and a yellow long-sleeved shirt and described

that defendant had facial hair.

      Detective Green also discovered and collected a bag located in the

stairwell leading to the second floor of 765 South 20th Street next to mail

addressed to defendant. It contained one bag of marijuana, and several "glassine

bags," which Detective Green understood were "used for packaging [controlled

dangerous substances]."

      After examining the scene of the shooting, Detective Green obtained

statements from Fadare and Giwa, who had been transported to the police

station. In those statements, Fadare and Giwa both identified 765 South 20th

Street as the house in front of where Olabode was shot. Giwa also described the

shooter as wearing what he believed to be a gray-colored hoodie and having a

beard. Fadare did not provide a description of the shooter's clothing. After

speaking to Fadare and Giwa, Detective Green suspected that defendant might

be the shooter.

      On April 27, 2018, Detective Green obtained video from a surveillance

camera located several houses away from 765 South 20th Street that provided a

blurry depiction of the shooting. The next day, Fadare and Giwa returned to the

police station. There, each individual participated in a photo array identification


                                                                             A-2811-19
                                        6
procedure conducted by detectives who were not familiar with the case. Fadare

and Giwa both viewed six photos and selected defendant's photo as the person

who shot Olabode.

       Detective Green later requested and obtained an arrest warrant for

defendant. Detective Green attempted to determine defendant's location by

tracking his cellphone, but was unable because his phone had been turned off.

Likewise, Detective Green was unable to locate defendant in the area of South

20th Street. Defendant was eventually arrested several weeks later.

       Prior to trial, defense counsel requested a Wade2 hearing to determine the

admissibility of the photo array, claiming the procedures were impermissibly

suggestive. The court rejected the application, reasoning that law enforcement

properly conducted the array via "blind administration" with detectives who had

no knowledge of the case, and presented photos that looked very similar "in

terms of age and complexion," and all showed African American males. Further,

the police properly covered up defendant's tattoos on his face and neck and did

the same for all photos in the array. The court concluded that there was no

reason to hold a Wade hearing, reasoning that law enforcement did "an excellent




2
    United States v. Wade, 388 U.S. 218 (1967).
                                                                           A-2811-19
                                        7
job of constructing the photo array and there [was] absolutely nothing

whatsoever that [was] the least bit suggestive."

      At trial, the State's proofs included testimony from Fadare, Giwa, Officer

Colon, Hall, Detective Green, and Special Agent John Hauger, an expert in

historical cell site data analysis. Further, the State presented the surveillance

video depicting the shooting, an audio recording of Hall's April 26, 2018

statement to Detective Green, and audio-visual recordings of the photo

identification procedures in which Fadare and Giwa participated.

      The first two witnesses presented at trial were Fadare and Giwa. During

their testimony, Fadare and Giwa each identified defendant as the person who

shot Olabode. The State played the surveillance video during both witnesses'

testimony, and Fadare specifically identified defendant as appearing in the

video. Giwa acknowledged, however, that he and Fadare were "in shock"

following the shooting.

      Fadare and Giwa also testified as to their participation in the photo

identification procedures and the State inquired about their level of certainty

that the photo they selected depicted the person who shot Olabode. Fadare stated

he was "very sure that was the individual who did it" and that he did not "have




                                                                           A-2811-19
                                       8
any doubts." Likewise, when asked if he had "any doubt" that defendant was

"the man who shot . . . [Olabode]," Giwa stated "I saw his face. He's the one."

      On cross-examination, defense counsel asked Fadare and Giwa about the

shooter's appearance. Fadare described the shooter as wearing a hoodie but was

unsure of the hoodie's color, the shooter's height, or whether the shooter had

facial hair. Giwa stated the shooter wore a hoodie and had facial hair "[a]ll

around his face," but did not know the color of the hoodie, whether the shooter

wore a hat or glasses, or the color of the gun. He also acknowledged that his

opportunity to view the shooter was brief. Finally, Fadare and Giwa both denied

defense counsel's suggestion that Olabode stopped on 20th Street to purchase

marijuana.

      Officer Colon testified next and discussed his encounter with Olabode,

Fadare, and Giwa, following the shooting. He described Fadare and Giwa as

being "in a state of shock" and "nervous," and stated that Fadare was "hysterical"

and "confused."

      When the State called Hall to testify, she disavowed her April 26, 2018

statement. Specifically, she claimed she did not see defendant on the day of the

shooting and that the yellow shirt she described was actually what he wore the




                                                                            A-2811-19
                                        9
previous day. After conducting a Gross3 hearing, the court permitted the State

to play Hall's prior statement for the jury.

        Detective Green also testified for the State. He began by describing his

arrival at the scene of the shooting and his initial investigation, and stated that

he observed a surveillance camera in the area. When asked "what type of means"

he had to use to obtain the surveillance footage, he stated "[everyone] . . . on

that street was not cooperative at all. Didn't want to talk to the police. Didn't

want to provide any assistance" and, as such, he had to request a search warrant

"because, again, no one wanted to cooperate."

        Detective Green continued to describe why the South 20th Street residents

all refused to cooperate with his investigation. He stated:

              Usually when that happens and it's for one of two
              reasons . . . in my investigative experience, and I've
              been doing this for a pretty long time. Either you know
              the individual or you have fear that the individual
              knows you and will come back and do something to
              you.

              When I say know him, that means you have a personal
              relationship with him or you know of the individual and
              you want nothing to do with the situation, so you kind
              of shy off. Either that or you had a bad experience with
              the police. It's going to be one of . . . the three.



3
    State v. Gross, 121 N.J. 1, 7-9 (1990).
                                                                             A-2811-19
                                         10
            No one on that block wanted to talk. They all shut
            down. Closed. Don't ring my doorbell. Don't call me.
            Don't come. Don't try to contact. No, I'm not giving
            you my information. Leave me alone.

            [(emphasis added).]

      As Detective Green continued to discuss his investigation of the scene, he

described the bag he collected from 765 South 20th Street. He first stated that

he collected the bag from "the hallway leading up to the second floor of 765

South 20th [Street]." The State then presented a photo of the contents of the bag

and Detective Green stated "this is packaging for [controlled dangerous

substances]" and described "these glassine bags [are] used for packaging

[controlled dangerous substances]." The State then presented the contents of the

bag. Detective Green stated, "This is the actual contents that was shown in the

photograph there. It has the nine bags of drug paraphernalia, as I call it, and

along with the . . . one bag of marijuana." He also described that the Union

County Drug Lab determined that the bag contained "actual marijuana." The

State moved the contents of the bag into evidence without objection.

      The State then inquired why Detective Green never charged defendant

with possession of marijuana. He stated:

            I'm a homicide detective. I've already charged him with
            murder, possession of a weapon, possession unlawful
            purpose. I felt the narcotics was fruitless. I mean,

                                                                           A-2811-19
                                      11
            you're charging a man with murder. He's on trial for
            his life for murder and you're going to charge him with
            one bag of marijuana? No. I'm the murder police.

            [(emphasis added).]

      Detective Green then provided his opinion as to why he suspected

defendant to be the shooter. He stated that after speaking with Fadare and Giwa

on the day of the murder he "began to believe that the individual responsible for

the incident came out of 765 South 20th Street and the only one that matched . . .

the description that they were giving me was [defendant]," and that "they

described [defendant] as if he's sitting right now."

      The State then asked Detective Green about the surveillance video he

obtained. He stated that it "[s]hows the victim, at some point, go across the

street and approach the individual, later determined to be Mr. Poole, . . . at which

point Mr. Poole pulls out a weapon and shoots him." The State then clarified:

            PROSECUTOR: Now, at this point, you're viewing the
            video. You kept using the word -- the name Mr. Poole.
            Did you know specifically that was Mr. Poole at this
            time?

            DETECTIVE GREEN: No.

            PROSECUTOR:           But, of course, you had your
            suspicions?

            DETECTIVE GREEN: Correct.


                                                                              A-2811-19
                                        12
      The State then played the surveillance video again. As the video began,

Detective Green stated:

            If you notice, there's people standing outside. They're
            all in the same opposite side of the street. . . . I began
            to understand why no one . . . would talk to us, because
            all these individuals were out there and they saw what
            transpired, and they probably know Mr. Poole. That's
            why . . . they were shutting down, not talking to us.

            [(emphasis added).]

      Upon the shooter's appearance in the video, Detective Green stated, "that's

Mr. Poole." Shortly thereafter the following exchange occurred:

            DETECTIVE GREEN: Now he gets closer. Now I can
            see him. He's still far away. That's Mr. Poole.

            PROSECUTOR: Now, of course, the video is far away
            and blurry?

            DETECTIVE GREEN: Yes.

            PROSECUTOR: You can't --

            DETECTIVE GREEN: I can't see his face.

            PROSECUTOR: Uh-huh.

            DETECTIVE GREEN: But I can see the clothing. The
            clothing that he's wearing is the same clothing
            described by Ms. Hall. Had that yellow shirt.

            [(emphasis added).]



                                                                           A-2811-19
                                       13
Detective Green then stated "As you can see here, this individual is wearing that

yellow shirt. He has a hoodie jacket on top of it, but the shirt inside of it is

yellow."

      Detective Green also testified regarding the photo array identification

procedures in which Fadare and Giwa participated. In doing so, Detective Green

described reports authored by the detectives who conducted the photo arrays.

Specifically, Detective Green testified that the detective who conducted Fadare's

procedure reported that Fadare was "calm and . . . sure of his selection," and the

detective who conducted Giwa's procedure reported that Giwa was "calm and

confident with his selection."

      On cross-examination, defense counsel again played the surveillance

video and questioned Detective Green regarding his ability to identify defendant

as the shooter in the video. After a series of questions, the following exchange

occurred:

            DETECTIVE GREEN: That person is Christopher
            Poole. And that person shoots him. Christopher Poole.

            DEFENSE COUNSEL: But you don't know at this
            point its Christopher Poole?

            DETECTIVE GREEN: Oh, yes, I do.                  In fact
            (inaudible) Christopher Poole.

            DEFENSE COUNSEL: How do you know that?

                                                                            A-2811-19
                                       14
            DETECTIVE GREEN: I followed the same . . .
            individual that had that yellow shirt described by
            grandma. Back to the house . . . . Gets a gun and comes
            out. That person identified as Christopher Poole,
            wearing that yellow shirt, shot the victim.

            [(emphasis added).]

Detective Green also acknowledged that the gun used in the shooting was never

recovered despite his execution of a search warrant at 765 South 20th Street, nor

were any fingerprints incriminating defendant found.

      On redirect examination, Detective Green clarified that his identification

of defendant as the shooter depicted in the surveillance video was based on what

he could see in the video combined with the information he obtained from Hall

and Giwa. The State then asked Detective Green, "Now, you're in no way saying

that you could tell by this blurry photo, just by itself, that that's Mr. Poole?"

Detective Green confirmed that he could not, and stated that his identification

was based on the "[t]otality" of the information he had.

      Finally, Special Agent Hauger testified regarding his analysis of

defendant's cell phone records. He stated that defendant was in the "general

geographic area" of 765 South 20th Street on the morning of the shooting and

that defendant's phone last connected to a cell tower at 2:46 p.m. that day.



                                                                           A-2811-19
                                      15
      In summation, defense counsel described that Fadare's and Giwa's

descriptions of the shooter were vague and inconsistent in certain aspects.

Further he noted that neither witness described the shooter as wearing yellow,

as Hall stated defendant was wearing on the day of the shooting, nor could the

shooter be identified as wearing yellow in the surveillance footage. Defense

counsel also recounted Officer Colon's testimony describing that Fadare and

Giwa were "in shock, confused, and nervous" following the shooting.

      In its closing statement, the State acknowledged that the surveillance

video was "fuzzy," shot from "eight houses down," and appeared to be "shot

with a potato." It specifically stated it did not expect the jury to "find this man

guilty just based on that video alone." Instead, it argued that the video combined

with the other evidence in the case demonstrates that "[t]here's only one person

that . . . fits and that's the defendant." The court then provided instructions to

the jury including instructions regarding how to evaluate Fadare's and Giwa's

identifications of defendant.

      The jury found defendant guilty of all three charges. The court merged

defendant's second-degree possession of a weapon for an unlawful purpose

offense with his first-degree murder offense. It then sentenced defendant to a

life sentence subject to the No Early Release Act, N.J.S.A. 2C:43-7.2, for his


                                                                             A-2811-19
                                       16
murder conviction, and a concurrent ten-year sentence with five years of parole

ineligibility for his second-degree unlawful possession of a handgun conviction.

This appeal followed.

                                        II.

      In his first point, defendant argues, relying on State v. Singh, 245 N.J. 1

(2021), that Detective Green's in-court identification of defendant amounted to

an improper lay opinion and violated his "right to due process and a fair trial."

Specifically, defendant identifies several portions of Detective Green's

testimony in which he stated that defendant was the shooter depicted in the

surveillance video, the shooter in the video wore the same clothing Ms. Hall

described defendant as wearing, and defendant matched the description of the

shooter provided by the eyewitnesses.

      Further, defendant cites State v. Frisby, 174 N.J. 583, 593 (2002) and

Neno v. Clinton, 167 N.J. 573, 586-87 (2001) for the proposition that "a

detective's unambiguous naming of the defendant as the person shooting in the

video would hold great weight with the jury." We agree with defendant that,

when considered in its entirety, Detective Green's trial testimony constituted

improper and prejudicial lay opinion testimony.




                                                                           A-2811-19
                                      17
      "A trial court's evidentiary rulings are entitled to deference absent a

showing of an abuse of discretion." State v. Nantambu, 221 N.J. 390, 402

(2015). We "will not substitute [our] judgment unless the evidentiary ruling is

'so wide of the mark' that it constitutes 'a clear error in judgment.'" State v.

Garcia, 245 N.J. 412, 430 (2021) (quoting State v. Medina, 242 N.J. 397, 412

(2020)). This court also defers to a judge's findings based on video recording

or documentary evidence that is available for review. State v. S.S., 229 N.J.

360, 379 (2017).

      However, "[w]hen a defendant does not object to an alleged error at trial,

such error is reviewed under the plain error standard. Under that standard, an

unchallenged error constitutes plain error if it was 'clearly capable of producing

an unjust result.'" Singh, 245 N.J. at 13 (quoting R. 2:10-2). "To determine

whether an alleged error rises to the level of plain error, it 'must be evaluated in

light of the overall strength of the State's case.'" Id. at 13-14 (quoting State v.

Sanchez-Medina, 231 N.J. 452, 468 (2018) (internal quotations omitted)). In

addition, "trial errors which were induced, encouraged or acquiesced in or

consented to by defense counsel ordinarily are not a basis for reversal on

appeal." State v. Harper, 128 N.J. Super. 270, 277 (App. Div. 1974).




                                                                              A-2811-19
                                        18
      Recently, in Singh, our Supreme Court addressed the requirements of lay

opinion testimony. 245 N.J. at 14. The Court began its analysis by examining

the purpose and boundaries of N.J.R.E. 701, which provides:

            If a witness is not testifying as an expert, the witness'
            testimony in the form of opinions or inferences may be
            admitted if it:

            (a) is rationally based on the witness' perception; and

            (b) will assist in understanding the witness' testimony
            or determining a fact in issue.

See also State v. Watson, ___ N.J. Super. ___, ___ (App. Div. 2022) (slip op. at

83-102).

      The Court made clear "that '[t]he purpose of N.J.R.E. 701 is to ensure that

lay opinion is based on an adequate foundation.'"          Singh, 245 N.J. at 14

(alteration in original) (quoting State v. Bealor, 187 N.J. 574, 586 (2006)).

"Accordingly, lay opinion testimony can be admitted only 'if it falls within the

narrow bounds of testimony that is based on the perception of the witness and

that will assist the jury in performing its function.'" Ibid. (quoting State v.

McLean, 205 N.J. 438, 456 (2011)).

      N.J.R.E. 701(a) first "requires the witness's opinion testimony to be based

on the witness's 'perception,' which rests on the acquisition of knowledge

through use of one's sense of touch, taste, sight, smell or hearing." Ibid. (quoting

                                                                              A-2811-19
                                        19
McLean, 205 N.J. at 457). "[U]nlike expert opinions, lay opinion testimony is

limited to what was directly perceived by the witness and may not rest on

otherwise inadmissible hearsay." Id. at 27 (alteration in original) (quoting

McLean, 205 N.J. at 460). N.J.R.E. 701(b) requires that the witness's opinion

testimony be "limited to testimony that will assist the trier of fact either by

helping to explain the witness's testimony or by shedding light on the

determination of a disputed factual issue." Id. at 15 (quoting McLean, 205 N.J.

at 458).

        The principles discussed in Singh are directly applicable to our analysis

here.      In that case, the lead detective testified while the State played a

surveillance video of the robbery for which the defendant was on trial, and he

twice referred to the individual shown in the video as "the defendant." Id. at 17.

The defendant argued that the detective's "narration" of the video was improper

because he "lacked personal knowledge of what the video showed," and his

testimony was "not helpful to the jury because the jury was in the same position

to evaluate the footage." Id. at 11.

        The Court concluded that the detective's references to the person shown

in the video as "the defendant" instead of "the suspect" were in error, but

reasoned that these references were "fleeting," and therefore "not so prejudicial


                                                                            A-2811-19
                                       20
as to meet the plain error standard." Id. at 18. The Court stressed, however, that

"in similar narrative situations, a reference to 'defendant,' which can be

interpreted to imply a defendant's guilt -- even when, as here, they are used

fleetingly and appear to have resulted from a slip of the tongue -- should be

avoided in favor of neutral, purely descriptive terminology such as 'the suspect'

or 'a person.'" Ibid.

      Here, Detective Green's testimony identifying defendant as the shooter

depicted in the surveillance video was improper because it was not based on

"personal knowledge of what the video showed" and was "not helpful to the jury

because the jury was in the same position to evaluate the footage." Id. at 11.

The testimony also was not "fleeting," as Detective Green repeated his

identification several times. Id. at 18.

      Further, Detective Green's inappropriate identification testimony was

highly prejudicial. The outcome of the trial turned on the State's ability to prove

defendant's identity as the man who shot Olabode. Although its proofs of that

critical fact were strong in certain aspects, multiple shortcomings were revealed

at trial. For example, Fadare and Giwa provided vague descriptions of the

shooter and did not reference him wearing yellow, Giwa and Officer Colon

described that Fadare and Giwa were in "shock" following the shooting, and


                                                                             A-2811-19
                                       21
Hall repudiated her prior statement placing defendant at the scene and describing

his clothing.

      By repeatedly testifying that defendant was the shooter depicted in the

video and that he could recognize the shooter as wearing a yellow shirt under a

hooded sweatshirt, Detective Green inappropriately and significantly bolstered

the State's case against defendant.     We acknowledge that Detective Green

attempted to qualify his testimony by describing that his identification of

defendant was not based solely on the surveillance video, however, we find

those statements were insufficient to alleviate the prejudicial effect of his

repeated and zealous identification of defendant.

                                       III.

      Defendant next argues Detective Green's testimony that defendant

possessed marijuana and associated packaging materials constituted improper

introduction of "other-bad-act evidence" and deprived him of his due process

and fair trial rights. He contends that it was never proven that he owned the

marijuana and, in any event, it "was not relevant to any material issue in

dispute."   Further he claims the evidence was prejudicial and capable of

producing an unjust result because "[i]nappropriately establishing that

[defendant] was a drug dealer . . . raises the specific likelihood, in the mind of


                                                                            A-2811-19
                                       22
the jury, that he possessed a weapon and was likely to use it violently," and the

judge failed to instruct the jury regarding the proper use of the evidence.

      The State counters that defense counsel opened the door to this evidence

when he asked both eyewitnesses whether Olabode drove to South 20th Street

to buy marijuana, rather than to relieve himself. We agree with defendant that

the testimony was improper, and even if defense counsel opened the door, the

testimony was highly prejudicial and the court should not have permitted the

jury to consider the evidence, and certainly not without a limiting instruction.

      N.J.R.E. 404(b) allows for the admission of evidence of other crimes or

wrongs for one of the reasons delineated in the rule — proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident — but not "to prove a person's disposition in order to show

that on a particular occasion the person acted in conformity with such

disposition." "'[B]ecause N.J.R.E. 404(b) is a rule of exclusion rather than a

rule of inclusion,' the proponent of evidence of other crimes, wrongs or acts must

satisfy a four-prong test." State v. Carlucci, 217 N.J. 129, 140 (2014) (quoting

State v. P.S., 202 N.J. 232, 255 (2010)). Under this test, commonly known as

the Cofield test, to be admissible under N.J.R.E. 404(b), the evidence of the

other crime, wrong or act: (1) "must be admissible as relevant to a material


                                                                              A-2811-19
                                       23
issue"; (2) "must be similar in kind and reasonably close in time to the offense

charged"; (3) "must be clear and convincing"; and (4) its probative value "must

not be outweighed by its apparent prejudice." State v. Cofield, 127 N.J. 328,

338 (1992).

      To satisfy the first prong of Cofield, the evidence must have "a tendency

in reason to prove or disprove any fact of consequence to the determination of

the action." See N.J.R.E. 401 (defining "[r]elevant evidence"). The evidence

must also concern a material issue, "such as motive, intent, or an element of the

charged offense." State v. Rose, 206 N.J. 141, 160 (2011) (quoting P.S., 202

N.J. at 256). Under Cofield, an issue is material if "the matter was projected by

the defense as arguable before trial, raised by the defense at trial, or was one

that the defense refused to concede." Ibid. (quoting P.S., 202 N.J. at 256).

      Proof of the second prong is not required in all cases, but only in those

that replicate the facts in Cofield, where "evidence of drug possession that

occurred subsequent to the drug incident that was the subject of the prosecution

was relevant to prove possession of the drugs in the charged offense." State v.

Barden, 195 N.J. 375, 389 (2008) (quoting State v. Williams, 190 N.J. 114, 131

(2007)).




                                                                           A-2811-19
                                      24
      The third prong requires clear and convincing proof that the person against

whom the evidence is introduced actually committed the other crime or wrong.

Carlucci, 217 N.J. at 143. "[T]he prosecution must establish that the act of

uncharged misconduct . . . actually happened by 'clear and convincing'

evidence." Rose, 206 N.J. at 160 (quoting Cofield, 127 N.J. at 338).

      Last, the fourth prong is "generally the most difficult part of the test."

Barden, 195 N.J. at 389. "Because of the damaging nature of such evidence, the

trial court must engage in a 'careful and pragmatic evaluation' of the evidence to

determine whether the probative worth of the evidence is outweighed by its

potential for undue prejudice." Ibid. (quoting State v. Stevens, 115 N.J. 289,

303 (1989)). The analysis incorporates balancing prejudice versus probative

value required by N.J.R.E. 403, but does not require, as does N.J.R.E. 403, that

the prejudice substantially outweigh the probative value of the evidence. State

v. Reddish, 181 N.J. 553, 608 (2004). Rather, the risk of undue prejudice must

merely outweigh the probative value. Ibid.

      Admitting evidence of other crimes, wrongs or acts is left to the discretion

of the trial judge. State v. Marrero, 148 N.J. 469, 483 (1997); State v. Crumb,

307 N.J. Super. 204, 232 (App. Div. 1997). As with other evidential rulings by

a trial judge, our scope of review is limited. State v. Foglia, 415 N.J. Super.


                                                                            A-2811-19
                                       25
106, 122 (2010). "However, if the trial court admits evidence of other bad acts

without applying the four-step Cofield analysis, the trial judge's determination

does not receive deference and the reviewing court reviews the issue de novo. "

State v. Goodman, 415 N.J. Super. 210, 228 (App. Div. 2010).

      The "opening the door" doctrine is a "rule of expanded relevancy" through

which otherwise irrelevant or inadmissible evidence may sometimes be admitted

if the "opposing party has made unfair prejudicial use of related evidence." State

v. James, 144 N.J. 538, 554 (1996); see also Hemphill v. New York, 595 U.S.

___, 142 S. Ct. 681, 691 (2022) (describing the "door-opening principle" as "a

substantive principle of evidence that dictates what material is relevant and

admissible in a case" and "requires a trial court to determine whether one party's

evidence and arguments, in the context of the full record, have created a

'misleading impression' that requires correction with additional material from

the other side.")

      In criminal cases, the doctrine "operates to prevent a defendant from

successfully excluding from the prosecution's case-in-chief inadmissible

evidence and then selectively introducing pieces of this evidence for the

defendant's own advantage, without allowing the prosecution to place the

evidence in its proper context." James, 144 N.J. at 554. The doctrine is limited


                                                                            A-2811-19
                                       26
by N.J.R.E. 403, thus, evidence to which a defendant has "opened the door" may

still be excluded if a court finds that its probative value is substantially

outweighed by the risk of undue prejudice. Ibid.

      Here, the evidence suggesting that defendant possessed marijuana and

associated packaging materials was not offered for any of the permitted uses of

such evidence provided in N.J.R.E. 404(b) and clearly failed to satisfy the

Cofield test and, therefore, should not have been admitted. The evidence was

not "relevant to a material issue," and the State failed to establish that the

marijuana actually belonged to defendant. Cofield, 127 N.J. at 338. Further,

the evidence lacked probative value and presented a considerable risk of

prejudice, given the common association between drug dealing and violence

involving firearms. Ibid.; see also State v. Rodriguez, 466 N.J. Super. 71 (App.

Div.), leave to appeal denied, 247 N.J. 234 (2021) ("The Legislature has

recognized that given the violence associated with the illicit drug trade, there

are special dangers posed by drug dealers who have access to firearms.").

Likewise, the lack of probative value and risk of prejudice associated with the

evidence should have precluded its admission despite defense counsel arguably

"opening the door" by asking Fadare and Giwa whether Olabode stopped at 20th

Street in hopes of purchasing marijuana. James, 144 N.J. at 554; N.J.R.E. 403.


                                                                          A-2811-19
                                      27
                                        IV.

      Defendant argues further that Detective Green's testimony that defendant's

neighbors refused to cooperate with the investigation because they were afraid

of defendant was unduly prejudicial and gave the impression that defendant "was

such a dangerous person that he could silence whole neighborhoods." He claims

the testimony was speculative, not based on facts in the record, an inappropriate

lay opinion, and suggestive that [defendant] was a dangerous or threatening

person, in violation of N.J.R.E. 404(b)." Again, we agree.

      Lay witnesses are permitted to describe "what [they] did and saw," but not

about what they "believed, thought or suspected." McLean, 205 N.J. at 460. We

have cautioned that "if the lay opinion is presented by a testifying police officer,

courts should exercise discretion to prevent jurors from unduly relying on the

views of that law enforcement official." State v. Gerena, 465 N.J. Super. 548,

568 (App. Div. 2021). Further, "the lay witness should not cross into the realm

of expert opinion that entails . . . specialized knowledge." Ibid. A witness

relying on "'his training and experience' to 'testify about his belief as to what

happened' strongly suggests" that the witness is providing an expert opinion

subject to N.J.R.E. 702. State v. Derry, ___ N.J. ___, ___ (2022) (slip op. at 26)

(quoting McLean, 205 N.J. at 462).


                                                                              A-2811-19
                                        28
      Detective Green's testimony on this issue was highly improper.             His

opinion as to why defendant's neighbors refused to cooperate with his

investigation exceeded the bounds of an appropriate lay opinion, see McLean,

205 N.J. at 460; Derry, ___ N.J. ___ (slip op. at 26), and his insinuations

regarding defendant's general violent nature were speculative and not based on

facts in the record. Further, when considered in combination with his improper

narration of the surveillance video, Detective Green's comments that the South

20th Street residents' failure to cooperate with his investigation suggested that

they knew the shooter and feared that he would "come back and do something

to [them]," and that the residents were "shutting down" because "all these

individuals . . . saw what transpired, and . . . probably know [defendant]," clearly

implied that defendant was known to be a violent individual and likely

committed the murder.

                                        V.

      Defendant next argues that the admission of testimony describing Fadare's

and Giwa's confidence in their out-of-court identifications of defendant also

constituted plain error. First, he claims Detective Green's testimony describing

the reports of the detectives who conducted the photo array procedures was

inadmissible hearsay and violated the Confrontation Clause. Second, he argues


                                                                              A-2811-19
                                        29
that admitting the testimony was erroneous because "neither eyewitness's

confidence was recorded in his own words at the time the identifications were

made, as required by State v. Henderson, 208 N.J. 208 (2011)."            Finally,

defendant claims the error was "compounded" because Fadare and Giwa were

asked at trial about their confidence in their identifications after they had been

exposed to confirmatory feedback. We, again, agree that admission of this

testimony was improper.

      "Out-of-court statements offered to prove the truth of the matter asserted

are hearsay." State v. White, 158 N.J. 230, 238 (1999) (citing N.J.R.E. 801).

"Hearsay evidence [is] considered untrustworthy and unreliable," ibid., and "is

not admissible except as provided by the . . . rules [of evidence] or by other

law." N.J.R.E. 802. There are several exceptions to the hearsay rule, which "are

justified on the ground that 'the circumstances under which the statements were

made provide strong indicia of reliability.'" White, 158 N.J. at 238 (quoting

State v. Phelps, 96 N.J. 500, 508 (1984)).

      One such exception is the "business records" exception found in N.J.R.E.

803(c)(6), which provides:

            The following statements are not excluded by the
            hearsay rule . . .



                                                                            A-2811-19
                                       30
            (6) RECORDS OF REGULARLY CONDUCTED
            ACTIVITY. A statement contained in a writing or
            other record of acts, events, conditions, and subject to
            [N.J.R.E.] 808, opinions or diagnoses, made at or near
            the time of observation by a person with actual
            knowledge or from information supplied by such a
            person, if the writing or other record was made in the
            regular course of business and it was the regular
            practice of that business to make it, unless the sources
            of information or the method, purpose or circumstances
            of preparation indicate that it is not trustworthy.

            This exception does not apply if the sources of
            information or the method, purpose or circumstances of
            preparation indicate that it is not trustworthy.

      The Supreme Court has reaffirmed the standards governing the

admissibility of business records:

            In order to qualify under the business record exception
            to the hearsay rule, the proponent must satisfy three
            conditions: "[f]irst, the writing must be made in the
            regular course of business; second, it must be prepared
            within a short time of the act, condition or event being
            described. Finally, the source of the information and
            the method and circumstances of the preparation of
            writing must justify allowing it into evidence."

            [State v. Sweet, 195 N.J. 357, 370 (2008) (quoting State
            v. Matulewicz, 191 N.J. 27, 29 (1985)).]

      "The purpose of the business records exception is to broaden the area of

admissibility of relevant evidence where there is necessity and sufficient

guarantee of trustworthiness." Liptak v. Rite Aid, Inc., 289 N.J. Super. 199, 219


                                                                           A-2811-19
                                      31
(App. Div. 1996). "The rationale for the exception is founded upon the theory

that records which are properly shown to have been kept as required normally

possess a circumstantial probability of trustworthiness, and therefore ought to

be received in evidence." Ibid. A statement is reliable where the "declaration

is so recorded is under a duty, in the context of the activity in which the record

is made, to make an honest and truthful report." State v. Lungsford, 167 N.J.

Super. 296, 309 (App. Div. 1979).

      It is well settled that a police report is generally "admissible as a record

of a regularly conducted activity, commonly known as a business record,

N.J.R.E. 803(c)(6), and as a public record, N.J.R.E. 803(c)(8)." Manata v.

Pereira, 436 N.J. Super. 330, 345 (App. Div. 2014). Such reports may be

admissible to show, for example, a person spoke to an officer, ibid., or that a

report of a crime was made and the time of the report, Lungsford, 167 N.J. Super.

at 310. Our Supreme Court has explained, however, that "police officers who

draft reports have an interest in prosecuting defendants," and held, therefore,

that a police report containing "factual statements, observations, and the officer's

opinions" constituted "inadmissible hearsay outside the scope of the business

records exception." State v. Kuropchak, 221 N.J. 368, 388-89 (2015); see also

State v. Mosley, 232 N.J. 169, 191 (2018) ("A police report . . . prepared in the


                                                                              A-2811-19
                                        32
context of an investigation and recounting subjective events in a narrative form,

is not a document that fits into any exception to the hearsay rule.").

      Where the business record at issue is a police report, "[i]f the police officer

who wrote the report is unavailable, any other police official who could state

that the report was a record made in the regular course of the officer's duties and

was made at or near the time of the event may establish the report's

admissibility." Dalton v. Barone, 310 N.J. Super. 375, 378 (App. Div. 1998).

The declarant who records the information in the report, however, must have

had a "'business' duty to communicate it truthfully." Lungsford, 167 N.J. Super.

at 309.

      The Sixth Amendment to the United States Constitution and Article I,

Paragraph 10 of the New Jersey Constitution both provide that the accused in a

criminal trial has the right to confront the witnesses against him. U.S. Const.

amend. VI; N.J. Const. art. I, ¶ 10. "[T]he Confrontation Clause of the United

States Constitution bars the 'admission of testimonial statements of a witness

who did not appear at trial unless he was unavailable to testify, and the defendant

had had a prior opportunity for cross-examination.'" State v. Slaughter, 219 N.J.

104, 116-17 (2014) (quoting Crawford v. Washington, 541 U.S. 36, 53-54

(2004)). Testimonial statements are defined as "those 'objectively indicat[ing]


                                                                              A-2811-19
                                        33
that there is no such ongoing emergency, and that the primary purpose of the

interrogation is to establish or prove past events potentially relevant to later

criminal prosecution.'" State ex rel. J.A., 195 N.J. 324, 329 (2008) (quoting

Davis v. Washington, 547 U.S. 813, 822 (2006)). Generally, the Confrontation

Clause forbids the admission of testimony that is directly or indirectly derived

from a non-testifying witness and incriminates a defendant. State v. Branch,

182 N.J. 338, 350 (2005).

      The right of confrontation, [however] . . . may be waived by the accused.

State v. Williams, 219 N.J. 89, 98 (2014). "Because counsel and the defendant

know their case and their defenses, they are in the best position to make the

tactical decision whether to raise a Confrontation Clause objection." Id. at 99.

"[T]he defendant always has the burden of raising his Confrontation Clause

objection." Ibid. (quoting Melendez-Diaz v. Massachusetts, 557 U.S. 305, 327

(2009)). "It is the defendant's choice "to assert (or forfeit by silence) his

Confrontation Clause right." Ibid. (quoting Melendez-Diaz, 557 U.S. at 326).

      In Henderson, 208 N.J. at 227-28, our Supreme Court set forth a modified

framework to evaluate eyewitness identification evidence. The Court canvassed

a variety of factors that scientific studies have shown may confound what

otherwise might appear to be an eyewitness's reliable identification of a criminal


                                                                            A-2811-19
                                       34
wrongdoer. Id. at 218. These confounding factors include "system variables"

(factors within the control of the criminal justice system, such as suggestive

aspects of lineup and photo array procedures), and "estimator variables" (factors

outside of the control of the criminal justice system, such as the distance

between a victim and an assailant, poor lighting, stress, personal characteristics,

and memory decay). Ibid.

      In its evaluation of the system variable "avoiding feedback and recording

confidence," the Court emphasized that "to the extent confidence may be

relevant in certain circumstances, it must be recorded in the witness' own words

before any possible feedback." Id. at 254. As such, Henderson requires law

enforcement officers to "make a full record—written or otherwise—of the

witness' statement of confidence once an identification is made." Ibid. More

recently, our Supreme Court set forth specific standards for preservation of

identification procedures.   State v. Anthony, 237 N.J. 213, 230-31 (2019).

Anthony now requires identification procedures to be electronically captured in

"video or audio format." Id. at 231.

      Rule 3:11(b) also requires police to "electronically record the out-of-court

identification procedure in video or audio format, preferably in an audio-visual

format."   The Rule specifically requires the record to include "a witness'


                                                                             A-2811-19
                                       35
statement of confidence, in the witness' own words, once an identification has

been made." R. 3:11(c)(9). It also provides a remedy in the event the record is

lacking in important required details if it would have been feasible to obtain and

preserve those details. R. 3:11(d). In such cases, "the court may, in its sound

discretion and consistent with appropriate case law, declare the identification

inadmissible, redact portions of the identification testimony, and/or fashion an

appropriate jury charge to be used in evaluating the reliability of the

identification." R. 3:11(d).

      Here, the statements contained in the detectives' reports explaining that

the eyewitnesses were "confident" in their photo selections were inadmissible

hearsay without an applicable exception. The statements were made out of court

and offered for their truth, White, 158 N.J. at 238, and were not admissible under

the business records exception because they were prepared for the purpose of

prosecution, Kuropchak, 221 N.J. at 388-89. Further, the failure to record

statements of the eyewitnesses' confidence at the time of the photo arrays

violated Henderson, 280 N.J. at 254 and Rule 3:11(c)(9). No Confrontation

Clause violation occurred, however, because defendant's failure to object

constituted an implicit waiver of his right of confrontation. See Williams, 219

N.J. at 99.


                                                                            A-2811-19
                                       36
      In light of these improprieties, we conclude the testimony should not have

been admitted. We also recognize that it created a risk of prejudice to defendant

by bolstering Fadare's and Giwa's photo array identifications and reducing the

adverse impact of the somewhat vague descriptions of the shooter they provided

in court and on the day of the murder. We acknowledge, however, that the

prejudicial effect of the testimony was limited because the State played video

recordings of both photo array procedures at trial, allowing the jury to draw its

own conclusions regarding Fadare's and Giwa's confidence in their photo

selections.4

                                       VI.

      Finally, defendant argues that the aggregate effect of the various trial

errors raised on appeal deprived him of his constitutional right to due process

and a fair trial. We agree.

      "When legal errors cumulatively render a trial unfair, the Constitution

requires a new trial." State v. Weaver, 219 N.J. 131, 155 (2014). "[W]here any

one of several errors assigned would not in itself be sufficient to warrant a

reversal, yet if all of them taken together justify the conclusion that defendant


4
  We note that, because the prejudice of this error was likely limited in light of
the jury's ability to evaluate Fadare's and Giwa's confidence in their
identifications, this error would not support a remand standing alone.
                                                                            A-2811-19
                                       37
was not accorded a fair trial, it becomes the duty of this court to reverse. " Ibid.

(alteration in original) (quoting State v. Orecchio, 16 N.J. 125, 134 (1954)); see

also State v. Jenewicz, 193 N.J. 440, 473 (2008) ("[E]ven when an individual

error or series of errors does not rise to reversible error, when considered in

combination, their cumulative effect can cast sufficient doubt on a verdict to

require reversal.").

      Determining whether the cumulative effect of trial errors deprived a

defendant of a fair trial necessarily requires weighing the strength of the State's

case against the prejudicial effect of the complained of errors. Here, we do not

doubt that the State presented sufficient evidence to support defendant's

conviction.   However, as noted, the State's proofs establishing defendant's

identity as the man who shot Olabode were not unassailable. In particular,

Fadare's and Giwa's vague descriptions of the shooter, which did not include

him wearing yellow, Hall's repudiation of her prior statement, and the testimony

describing Fadare and Giwa being in "shock" after witnessing their friend's

murder all raised reasonable questions regarding the evidence identifying

defendant as the shooter.

      Detective Green's improper testimony effectively eliminated any

weaknesses in the State's proofs identifying defendant. He was permitted to


                                                                              A-2811-19
                                        38
improperly resolve the discrepancies between Hall's statement describing

defendant's clothing and Fadare's and Giwa's descriptions of the shooter by

stating that he could tell that the shooter was wearing a yellow shirt under a

hooded sweatshirt in the surveillance video. Detective Green also remedied the

vagueness of Fadare's and Giwa's descriptions and the possibility that their

memories might have been impacted by the stress of viewing their friend's

murder by stating that defendant matched the description they provided.

      In addition, the admission of Detective Green's testimony opining that the

South 20th Street residents feared defendant and implying that he possessed and

distributed   marijuana   further   prejudiced   defendant.    That   testimony

inappropriately suggested defendant's guilt based on a propensity for

wrongdoing and violence.

      Indeed, Detective Green's testimony implying that defendant possessed

materials used for packaging controlled dangerous substances suggested that he

was a drug dealer. Further, by suggesting that the South 20th Street residents

witnessed the shooting and failed to cooperate with the investigation because

they knew defendant and feared he would retaliate against them, Detective

Green not only implied that defendant was extremely violent, but also that his

violent nature was common knowledge in his community.           Viewed in the


                                                                          A-2811-19
                                       39
aggregate, these errors deprived defendant of a fair trial and, therefore, compel

us to reverse his conviction. Weaver, 219 N.J. 155.

      Reversed and remanded to the trial court for further proceedings in

accordance with this opinion. We do not retain jurisdiction.




                                                                           A-2811-19
                                      40